Citation Nr: 1421286	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1995 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2012, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   


FINDING OF FACT

The probative evidence of record shows that the Veteran's current low back disorder is not etiologically related to symptomatology noted in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in March 2011, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The March 2011 VCAA letter was sent prior to the rating decision in April 2011.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private treatment records from J.TM. MD were also associated with the Veteran's claims file.  The Veteran has not identified any treatment records aside from those that are already of record.

In March 2011, VA provided the Veteran with a VA spine examination and obtained a medical opinion addressing whether the Veteran's spinal disability had its onset during or was caused by active service.   The VA spine examination and opinion are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  Lastly, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Legal Criteria 

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Analysis

The results of the Veteran's March 2011 VA spine examination show a diagnosis of spinal stenosis mild to moderate, and degenerative joint disease.  This fulfills the current disability element of the Veteran's service connection claim.  A review of the Veteran's STRs show complaints of back pain in September 1997.  The medical note states that the Veteran suffered no direct trauma, and had limited range of motion due to lower back pain and tenderness to the mid and lower back.  At the Veteran's hearing, the Veteran testified that his back pain began in air assault school from long marches with heavy rucksacks which caused his injury.  Thus, the Board finds that the in-service element is fulfilled.

There is no competent evidence that the Veteran's chronic low back disorder manifested itself within one year after separation from service.  In regard to the theory of continuity of symptomatology, there is no credible evidence of chronic symptoms of low back pain ever since service where the Veteran was evaluated on multiple times but there was no indication of chronic low back problems until many years after the Veteran's discharge from service.  In any event, crucially, the more probative medical opinion evidence as detailed below shows that there is no etiologically relationship between the Veteran's current low back disorder and symptomatology noted in service. 

In this regard, at a VA general examination administered in August 1998 (two months after the Veteran's discharge) the Veteran made no complaints regarding his back, and on range of motion testing he exhibited full range of motion to the lumbar and cervical spine with no weakness, tenderness, or spasms.  VA treatment records dated thereafter show that the Veteran was evaluated for several issues and his low back was noted to be stable.  In August 2005, VA treatment records show that the Veteran complained of experiencing back pain every morning when he woke up, which was relieved by 50 percent when the Veteran had a bowel movement.  The Veteran stated that his back pain worsened with strenuous activity, and he had complaints of radiation of pain to his left hip.  The Veteran stated that he had no radiation to his legs and no neurologic complaints.  In May 2007, the Veteran stated that after a change in occupation he had decreased knee pain but more frequent low back pain.  The Veteran stated that his pain was minimally relieved by medication.  In May 2008 the medical record shows negative radiographs of the lumbosacral spine, with no significant change from radiographs taken in September 2005.  In assessment, the medical staff found spinal stenosis, which was determined to be an acute issue, which required physical therapy.  The medical staff asked the Veteran not to work for a few days since his janitorial duties could exacerbate his condition.  The Veteran stated while coughing "something went out" in his lower back which led to back stiffness and soreness, which produced muscle spasms.  

The Veteran underwent a VA spine examination in March 2011.  The examiner found that the Veteran's back condition was not at least as likely as not caused by or a result of his active military service.  In support of his opinion the examiner stated that the Veteran only once went in 1997 to sick call for a low back complaint which was diagnosed as a lumbosacral spasm.  The Veteran received simple treatment for the condition, with no further complaints of back pain for his remaining 18 months of service; this was deemed not consistent with a chronic disability during service.  In review of the Veteran's VAMC records the Veteran exhibited a stable back.  The examiner highlighted a four year gap in treatment after the 2001 complaints of back pain.  The examiner stated that the Veteran's spinal stenosis symptoms did not start until July 2007 or so, nine years after he left service, and the Veteran's other diagnosis to his back, degenerative disc/joint disease was not exhibited until after September 2005, according to spinal x-rays.  Based on the long gaps of treatment, the examiner concluded that there were no continued symptoms from the Veteran's acute lumbosacral muscle spasm diagnosed in service.  The examiner added that the Veteran's current diagnoses of spinal stenosis and degenerative changes/disc disease of the spine are completely separate and not caused by the muscle spasm the Veteran experienced in service.  

While back pain is capable of lay observation, lumbar spine stenosis with degenerative joint disease is not capable of lay observation and is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Lumbar spine stenosis/degenerative disease and the determination of an etiology for back injuries is a complex medical question requiring x-ray interpretation; it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose lumbar spine stenosis and degenerative disease or provide the requisite nexus opinion for spinal stenosis and degenerative disease.  See Woehlaert v. Nicholson.  Furthermore, the medical evidence of record fails to provide a positive opinion regarding the Veteran's current back disability and his in-service injury.  

At the August 1998 examination, the Veteran had no complaints of back pain, which suggests a resolution of the in-service spasm.  The March 2011 examiner determined that the Veteran's current back disability was not as least as likely as not related to the Veteran's service.  In coming to his conclusion, the examiner reviewed the Veteran's STRS, VAMC records, and conducted a physical examination of the Veteran.  In support of the examiner's opinion, the examiner explained that the Veteran's in-service spasms are unrelated and are a completely separate condition to the Veteran's degenerative current disability.  The examiner also reasoned that the length of time between treatment and complaints of back pain, indicates that the Veteran's current disability is unrelated to service.  The examiner also specifically referenced the Veteran's September 2005 x-ray which showed a normal lumbar spine x-ray with no evidence of interspace problems.  

The absence of medical records showing complaints or treatment for the Veteran's current back disability until nearly seven years after the Veteran's service, combined with the assessments by the March 2011 examiner, weighs against the Veteran's claim for service connection.  See Maxson v. Gober.  The Veteran's lay statements are less probative then the Veteran's STRs, the lack of complaints of back pain shortly after service at the August 1998 examination, and the opinion rendered by the March 2011 examiner.  Thus, the Veteran is unable to fulfill the nexus requirement.   

As such, service connection for a low back disorder, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection for chronic low back pain is denied.

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
TANYA A. SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


